VANDE WALLE, Chief Justice,
concurring in part and dissenting in part.
[¶ 22] I agree with the majority that the findings concerning least-restrictive treatment are inadequate. I concur with the majority in remanding that issue for further findings.
[¶ 23] I do not agree that, on this record, the findings J.S. is mentally ill or chemically dependent and poses a risk to himself or others or to property are so flawed as to be legally inadequate. The majority recognizes our “more probing” review under the “clearly erroneous” standard. Interest of K.J.L., 541 N.W.2d 698, 700 (N.D.1996). Although that standard was designed to “balance the competing interests of protecting a mentally ill person and of preserving that person’s liberty,” In Interest of J.S., 530 N.W.2d 331, 333 (N.D.1995), it also requires we more closely probe the record for error. Id. On this record, that probing reveals no error on the part of the trial court in concluding J.S. is in need of treatment. The eviden-tiary bases upon which the trial court made its conclusions are painfully obvious. While I, too, exhort the trial courts to make more specific and detailed findings in these matters, I cannot agree the findings are so deficient as to require a remand. I therefore dissent to part II of the majority opinion and I concur in part III of the majority opinion.
[¶ 24] GERALD W. VANDE WALLE